In a proceeding pursuant to CFLR article 78 to review a determination of the Board of Standards and Appeals of the City of New York dated July 13, 2010, made after a hearing, that a building permit was erroneously issued by the Department of Buildings of the City of New York as a result of misrepresentations and that, consequently, the building permit should be revoked, the petitioner appeals from a judgment of the Supreme Court, Richmond County (Fusco, J.), dated March 28, 2011, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The facts of this proceeding are set forth in our decision and order on a prior appeal (see Matter of Mainstreet Makeover 2, Inc. v Srinivasan, 55 AD3d 910 [2008]). On that appeal, this Court remitted the matter to the Board of Standards and Appeals of the City of New York (hereinafter the BSA) for a determination solely of the issue of whether the Department of Buildings of the City of New York (hereinafter the DOB) issued a site alteration permit in error based upon alleged misrepresentations made by the petitioner during the permit application process with respect to the petitioner’s plans to demolish the existing premises and to construct a new residence on a different portion of the subject lot (see Administrative Code of City of NY former § 27-197).
We find that the determination of the BSA that the site alteration permit was issued in error based upon misrepresentations was neither arbitrary nor capricious (see Matter of SoHo Alliance v New York City Bd. of Stds. & Appeals, 95 NY2d 437 [2000]).
The petitioner’s remaining contentions are either not properly before this Court or without merit. Dillon, J.E, Florio, Lott and Sgroi, JJ., concur.